Title: To John Adams from James Monroe, 19 April 1813
From: Monroe, James
To: Adams, John



Dear Sir
Washington April 19. 1813.

The arrangment for the negotiations at St. Petersburg being compleated, I have the pleasure to apprize you of it, as that there will Still be time, to enable you to write to your son, by the vessel which takes his Colleagues there. The occasion was thought to be of that high importance, to require, according to the usage of our government, a special mission of three. Mr Gallatin & Mr Bayard are the other two. Two commissions are prepard for treating with G Britain, one for peace, under the mediation of Russia, the other—for commerce. In these the order is Mr Gallatin, Your son  & Mr Bayard. Another commission is given them to form a treaty of commerce with Russia, at the head of which your son is placd. The Comrs. to treat with England, contemplating negotiations which might be carried on, at Stockholm or elsewhere, as well as at St Petersbg., & Mr Gallatin being a member of the admn., it was thought correct to give him the priority. The same reason did not apply to a negotiation with Russia, where your son was already accredited. They are all Envoys extry. & pleny. They are also all allowed an outfit, upon the principle, that they must be presented in a distinguished manner to the court & be drawn much into society of the first rank  & greatest expence. In truth, my own sad experience has proved, that if we allow our ministers abroad, all that the law permits, in every case, we shall not put them at their case there, & certainly not recompense them, for their services & sufferings. Presuming that it would be satisfactory to you to have these details I have taken an interest in communicating them. You will, have sufficient time to write by these gentlemen, after receiving this letter, provided you forward to them, without delay, your  dispatches to Philadelphia.
I am dear Sir with great respect / & esteem your very obt servant
Jas Monroe